Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 17/048,767 and Preliminary Amendment concurrently filed on 10/19/2020.  Claims 1 – 15 were originally filed in the application.  Claims 1 – 15 have been cancelled and Claims 16 – 35 have been newly added in the Preliminary Amendment.  Claims 16 – 35 remain pending in the application.
Specification Objections
2.	The specification is objected to because of following informalities:
ABSTRACT, line 2, before “battery cells” insert ––multiple––.
ABSTRACT, line 3, before “terminals” insert ––electrical––.
ABSTRACT, line 5, change “each of” to ––one––.
ABSTRACT, line 7, change “the bypass branch” to ––said each bypass branch––.

Appropriate corrections are required.

Claim Objections
3.	Claims listed below are objected to because of the following informalities:  
Claim 16, line 3, before “battery cells” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 4, before “terminals” insert [Symbol font/0x2D][Symbol font/0x2D]electrical[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 4, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]battery cell housing[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 6, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]battery cell housing[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 7, change “the cell branch” to [Symbol font/0x2D][Symbol font/0x2D]said each cell branch[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 8 – 9, change “the bypass branch” to [Symbol font/0x2D][Symbol font/0x2D]said each bypass branch[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 11, before “battery cells” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 12 – 13, change “all switching elements” to [Symbol font/0x2D][Symbol font/0x2D]all of the switching elements[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 13, before “bridging switching elements” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 13, before “battery cells” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 14, before “battery cells” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 1 – 2, change “multiple of the battery cells” to [Symbol font/0x2D][Symbol font/0x2D]the multiple battery cells[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 2, change “each interconnected” to [Symbol font/0x2D][Symbol font/0x2D]interconnected each other[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 2, change “respective cell blocks” to [Symbol font/0x2D][Symbol font/0x2D]multiple cell blocks[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 3, change “multiple of the battery cells” to [Symbol font/0x2D][Symbol font/0x2D]the multiple battery cells[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 4, change “respective modules” to [Symbol font/0x2D][Symbol font/0x2D]multiple modules[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 1, change “multiple of the modules” to [Symbol font/0x2D][Symbol font/0x2D]the multiple modules[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 2, change “each connected” to [Symbol font/0x2D][Symbol font/0x2D]connected each other[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 2, change “respective module branches” to [Symbol font/0x2D][Symbol font/0x2D]multiple module branches[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 3, before “switches” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 3, before “module branches” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 2, before “switches” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 2, before “module branches” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 20, line 2, before “switches” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 20, line 2, before “module branches” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 20, line 4, before “module branches” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 21, line 2, before “switches” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 23, line 2, before “cell-internal switching elements” delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 23, line 2, before “bridging switching elements” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 24, line 2, after “all battery cells” insert [Symbol font/0x2D][Symbol font/0x2D]of the multiple battery cells[Symbol font/0x2D][Symbol font/0x2D].
Claim 25, line 2, after “each battery cell” insert [Symbol font/0x2D][Symbol font/0x2D]of the multiple battery cells[Symbol font/0x2D][Symbol font/0x2D].
Claim 25, line 3, before “bridging switching elements” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 25, line 3, before “battery cells” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 26, line 1, before “battery cells” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 26, line 2, change “sensor for acquiring” to [Symbol font/0x2D][Symbol font/0x2D]sensor, for acquiring[Symbol font/0x2D][Symbol font/0x2D].
Claim 27, line 1, after “battery cells” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 27, line 2, change “the tween” to [Symbol font/0x2D][Symbol font/0x2D]between[Symbol font/0x2D][Symbol font/0x2D].
Claim 27, line 2, before “battery cells” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 28, line 9, before “battery cells” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 28, line 9, after “uniformly;” insert [Symbol font/0x2D][Symbol font/0x2D]and[Symbol font/0x2D][Symbol font/0x2D].
Claim 29, line 3, before “bridging switching elements” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 29, line 3, after “battery cells” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 29, line 4, after “battery cells” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 30, line 2, before “module branches” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 30, line 4, before “module branches” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 30, line 2, before “module branches” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 31, line 2, before “switches” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 31, line 2, before “module branches” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 31, line 4, before “module branches” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 32, line 2, before “switches” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 32, line 2, before “module branches” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 32, line 4, before “module branches” insert [Symbol font/0x2D][Symbol font/0x2D]multiple[Symbol font/0x2D][Symbol font/0x2D].
Claim 33, line 1, before “claim 18” delete [Symbol font/0x2D][Symbol font/0x2D]any one of[Symbol font/0x2D][Symbol font/0x2D].
Claim 33, line 2, after “all modules” insert [Symbol font/0x2D][Symbol font/0x2D]of the multiple modules[Symbol font/0x2D][Symbol font/0x2D].
Claim 34, line 1, before “claim 19” delete [Symbol font/0x2D][Symbol font/0x2D]any one of[Symbol font/0x2D][Symbol font/0x2D].
Claim 34, line 2, after “all modules” insert [Symbol font/0x2D][Symbol font/0x2D]of the multiple modules[Symbol font/0x2D][Symbol font/0x2D].
Claim 35, line 1, before “claim 20” delete [Symbol font/0x2D][Symbol font/0x2D]any one of[Symbol font/0x2D][Symbol font/0x2D].
Claim 35, line 2, after “all modules” insert [Symbol font/0x2D][Symbol font/0x2D]of the multiple modules[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 15 – 35 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being un-patentable over WO 2012/123815 A1 to EV Chip Energy Co. 

6.	As to Claim 16, EV Chip Energy Co. show and disclose the following subject matter:
A battery pack system 100 – [title; abstract; Fig. 1; Fig. 2; Figs. 14A-14C];
The battery system comprising: multiple battery cells 101 that have respective battery housings having electrical terminals (i.e., + and – terminals) via which the multiple battery cells are electrically connected to one another, wherein a cell branch, having a switch element 202a, connecting the electrical terminals to a galvanic cell (i.e., an electric battery cell 101) in each one of the battery cell housings, wherein a bypass branch, having a bridging switch element 202b, for bridging the respective galvanic cell 101 is arranged in each one of the battery cell housings – [Fig. 1; Fig. 2; ¶¶0036 - 0042]; As notice in Fig.1, (1) each battery cell (galvanic cell) is enclosed in a battery cell housing and (2) a bypass branch associated with each battery cell (galvanic cell) is arranged in the associated battery cell housing; 
each cell branch and each bypass branch has a bridging switching element 202b for opening and closing said each bypass branch – [Fig. 2]; Noted that each battery cell is provided with a bridging switching element by means of which said each battery cell can be electrically isolated from the electrical circuit;
The battery system has a cell-external circuit arrangement having multiple switches for interconnecting the multiple battery cells in different circuit configurations – [Figs. 14A – 14C];
The battery system has a control device (i.e., EV processor 106) which is designed and according sophisticated algorithms to activate all the switching elements 202a and the bridging switching elements 202b of the multiple battery cells for connecting and bridging the galvanic cells of the multiple battery cells and all switches of the cell-external circuit arrangement to produce the different specific circuit configurations to meet at least one requirement – [Fig. 1; Fig. 2; Fig. 11; Fig. 12; Figs. 14A – 14C].
       
For reference purposes, the explanations given above in response to Claim 16 are called [Response A] hereinafter/                         

7.	As to Claim 17, in addition to reasons included in [Response A] given above, EV Chip Energy Co. show and disclose the following subject matter:
The multiple battery cells 101 are connected in a parallel circuit to form multiple cell blocks, wherein the multiple cell block are interconnected, preferable in a respective series circuit, to form multiple modules – [Fig. 2].

8.	As to Claim 18, in addition to reasons included in [Response A] given above, EV Chip Energy Co. show and disclose the following subject matter:
The multiple modules are connected in series to each other to form multiple module branches, wherein the control device is designed to activate the multiple switches in such a way that at least a part of the multiple module branches are interconnected in a series circuit and/or in a parallel circuit – [Figs. 4 – 8].

9.	As to Claims 19 – 24 and 31 – 35, in addition to reasons included in [Response A] given above, EV Chip Energy Co. show and disclose the following subject matter:
Individual module can be switches off (i.e., isolated from other modules in any combination of modules) by means of activating and deactivating appropriate switches of 202a and 202b by the control device – [Response A];
Noted that by activating and deactivating appropriate switches of 202a and 202b, a first subsystem and a second subsystem can be generated thereby the first subsystem provides a  first voltage and the second subsystem provides a second voltage – [Figs. 4 – 9; Figs. 14A – 14C];
Control device (EV processor 106) is designed to activate cell-internal switching elements 202a and the bridging switching elements 202b in a way such that individual modules are bridged and deactivated – [Fig. 12; Fig. 13];
The cell-external circuit management has so many switches arranged in such a way that all battery cells or all modules of the multiple battery cells can be electrically conductively connected to and separated from one another in any combination – [ Figs. 4 – 9].  

10.	As to Claims 25 – 28, in addition to reasons included in [Response A] given above, EV Chip Energy Co. show and disclose the following subject matter:
Full Sense and Control for Each Cell – the control device has a control unit (not shown) for each battery cell of the multiple battery cells, which is designed and interfaced with the control device 106 to activate the respective switching elements 202a and the bridging switching elements 202b of the multiple battery cells to connect and bridge the galvanic cells of the multiple battery cells – [Fig. 1; Fig. 2];
Full Sense and Control for Each Cell – the multiple  battery cells have respective sensors (not shown), for full sense and control for each battery cell for acquiring (i.e., sensing) at least one operating parameter (e.g., state of charge, voltage, current, temperature etc.) which are designed to transmitted data relevant to the sensed operating parameter to the control device 106 to control 3D battery switching grid 102 – [Fig. 1; ¶¶0036 – 0042]; 
Noted that the multiple battery cells comprise respective communication modules (i.e., respective communication interfaces) for exchanging data with the control device 106 – [Fig. 1; Fig. 2];
The control device is designed to produce the different circuit configuration in dependence on defective battery cells (i.e., battery cells that are malfunctioning) are to be bridged and thus deactivated thereby electrically excluded from the battery pack structure and negative effect of its failure will be prevented – [¶¶0038].

11.	As to Claim 29, EV Chip Energy Co. show and disclose the subject matter in [Response A] given above.    

12.	As to Claim 30, in addition to reasons included in [Response A] given above, , EV Chip Energy Co. show and disclose the following subject matter:
The control device is designed to activate the bridging switches in such a way that at least one of the multiple module branches is separated from the remaining module branches and is thus deactivated – [Fig. 1; Fig. 2; ¶¶0038 ].

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun James Lin whose telephone number is (571) 272 - 1899.  The examiner can normally be reached on Monday-Friday 9:30AM - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272 - 7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 

/SUN J LIN/Primary Patent Examiner, Art Unit 2851